              Case 2:15-cr-00120-JCC Document 1211 Filed 07/10/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR15-0120-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    SON T. NGUYEN,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion to set a briefing
18   schedule for Defendant’s motion for compassionate release (Dkt. No. 1209). Having thoroughly
19   considered the motion and the relevant record and finding good cause, the Court hereby
20   GRANTS the motion and ORDERS that:
21      1. Defendant will file any amended or substitute motion on or before July 23, 2020;
22      2. The United States will file a response to the motion on or before August 6, 2020;
23      3. Any reply brief will be filed on or before August 13, 2020; and
24      4. The matter will be noted for August 14, 2020.
25      //
26      //


     MINUTE ORDER
     CR15-0120-JCC
     PAGE - 1
            Case 2:15-cr-00120-JCC Document 1211 Filed 07/10/20 Page 2 of 2




 1         DATED this 10th day of July 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR15-0120-JCC
     PAGE - 2
